DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 33 - 55 are presented for examination. Claims 33, 34, 41, 42, 49, and 56 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 34 - 49, 51, 53 - 55 are objected to because of the following informalities:  Claim 34, line 1, claim 35, line 1, claim 36, line 1, claim 37, line 1, claim 38, line 1, claim 39, line 1, claim 40, line 1, claim 41, line 1,claim 42, line 1, claim 43, line 1, claim 44, line 1, claim 45, line 1, claim 46, line 1, claim 47, line 8, claim 49, line 6, claim 51, line 7, and claim 53, line 1, claim 54, line 1, and claim 11, line 1 recite “wherein”, but the punctuation in the form of a colon (“:”) is missing from each claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33, 34, 49, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaki et al. (WO 2018234945 A1), hereinafter “Iwaki”.

As per claim 33, Iwaki discloses:
(Iwaki, page 5, lines 27 - 29 discloses using Deep Q-Learning to design layouts, and page 13, lines 26 - 28 discloses using Q values to determine the movement of an abstract.)
Page 11, lines 7 - 8 defines an abstract as the smallest rectangle covering a basic cell with regards to a grid.

by virtually moving the plurality of layout objects in the layout space based on a relationship between states of the plurality of layout objects in the layout space and movements of the plurality of layout objects to be performed (Iwaki, page 10, lines 23 - 25 discloses connection relationships between elements on a circuit diagram, with page 14, lines 3 - 9 discloses movement in a layout with abstracts corresponding to components on a circuit board, and the positional relationship, along with connection relationships between components based on a connection point between elements.)

the method comprising virtually moving a plurality of first layout objects in the layout space (Iwaki, page 15, lines 10 - 14 discloses abstract moved on the grid to a different position. FIG. 18a, b, c, FIG.19a, b, c, and FIG. 25 shows movement of the abstract on the grid.)

determining a reward depending on whether or not the plurality of first layout objects interfere with another object in the layout space, and performing a learning process for learning the relationship through machine learning based on the reward (Iwaki, page 2, line 42 through page 3, line 1 discloses performing Q learning from a circuit diagram and layout design info, with page 10, lines 17 - 18 discloses elements in a diagram with a region that overlaps with an element, with page 11, lines 38 - 39 discloses arranging the abstract in a layout frame, and page 12, lines 3 - 7 adds abstracts that do not overlap with each other. Page 8, lines 28 - 38 discloses a design rule and a design rule check that includes checking the minimum width of wiring, distance between wiring and adjacent wiring as well as distance between wiring and an adjacent element, and if the design rule is not satisfied, steps are repeated until satisfactory, and page 16, lines 13 - 28 provides learning and the use of neural networks with regards to determining if the termination condition for the layout design with the design rules is met or not.)
The design rule and termination conditions being satisfactory are interpreted as types of rewards, as the process or steps can move forward once satisfied, and page 11, lines 7 - 8 defines an abstract as the smallest rectangle covering a basic cell with regards to a grid.

As per claim 56, Iwaki discloses:
an automatic layout design method implementable by an apparatus for a system performing a layout design for automatically determining layout positions of a plurality of layout objects to be placed in a layout space (Iwaki, page 5, lines 27 - 29 discloses using Deep Q-Learning to design layouts, and page 13, lines 26 - 28 discloses using Q values to determine the movement of an abstract.)
Page 11, lines 7 - 8 defines an abstract as the smallest rectangle covering a basic cell with regards to a grid.

by virtually moving the plurality of layout objects in the layout space based on a relationship between states of the plurality of layout objects in the layout space and movements of the plurality of layout objects to be performed (Iwaki, page 10, lines 23 - 25 discloses connection relationships between elements on a circuit diagram, with page 14, lines 3 - 9 discloses movement in a layout with abstracts corresponding to components on a circuit board, and the positional relationship, along with connection relationships between components based on a connection point between elements.)

the method comprising performing the layout design for automatically determining the layout positions of the plurality of second layout objects in the layout space for a plurality of sizes of the layout space by virtually moving the plurality of second layout objects in the layout space based on the relationship learned through machine learning (Iwaki, page 10, lines 23 - 25 discloses connection relationships between elements on a circuit diagram, with page 14, lines 3 - 9 discloses movement in a layout with abstracts corresponding to components on a circuit board, and the positional relationship, along with connection relationships between components based on a connection point between elements. With regards to machine learning, the movement of components in the form of abstracts are based on behavior and action value functions, and the highest Q value calculated used to select the movement of the abstract.)
Page 5, lines 8 - 14 discloses Q learning as learning a value selected at an action at a particular environment based on the state of the environment, and includes the behavior and action value functions.

while virtually moving a plurality of first layout objects in the layout space (Iwaki, page 15, lines 10 - 14 discloses abstract moved on the grid to a different position. FIG. 18a, b, c, FIG.19a, b, c, and FIG. 25 shows movement of the abstract on the grid.)

For claim 34: The prior art of Iwaki discloses claim 34: The learning method according to claim 33, wherein:
the layout space is a three-dimensional space (Iwaki, page 15, lines 3 - 4 discloses a three-dimensional schematic diagram of the circuit configuration layout.)

As per claim 49, Iwaki discloses:
an automatic layout design method implementable by an apparatus, the method comprising performing a layout design for automatically determining layout positions of a plurality of second layout objects to be placed in a layout space (Iwaki, page 5, lines 27 - 29 discloses using Deep Q-Learning to design layouts, and page 13, lines 26 - 28 discloses using Q values to determine the movement of an abstract.)
Page 11, lines 7 - 8 defines an abstract as the smallest rectangle covering a basic cell with regards to a grid.

by virtually moving the plurality of second layout objects in the layout space based on the relationship learned with the learning method according to claim 33 (Iwaki, page 10, lines 23 - 25 discloses connection relationships between elements on a circuit diagram, with page 14, lines 3 - 9 discloses movement in a layout with abstracts corresponding to components on a circuit board, and the positional relationship, along with connection relationships between components based on a connection point between elements.)

wherein the layout positions of the plurality of second layout objects in the layout space are determined for a plurality of sizes of the layout space (Iwaki, page 10, lines 1 - 9 discloses layout design including grid information as the size of the grid, with page 27, lines 12 - 13 adds the grid having a space size as well as a grid frame size, with four abstracts on the grid at a specified size.) 
Page 11, lines 7 - 8 defines an abstract as the smallest rectangle covering a basic cell with regards to a grid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

Claims 41 - 42 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki et al. (WO 2018234945 A1), and further in view of Cagan et al. (“A Simulated Annealing-Based Algorithm using Hierarchical Models for General Three-Dimensional Component Layout”), hereinafter “Cagan”.

As per claim 41, the prior art of Iwaki discloses the method of claim 33.
The prior art of Iwaki does not expressly disclose:
the plurality of first layout objects include a first layout object having a fourth section to be determined as interfering when being outside the layout space.

Cagan however discloses:
the plurality of first layout objects include a first layout object having a fourth section to be determined as interfering when being outside the layout space (Cagan, page 784, right column, lines 38 - 44 discloses interference detection with regards to determining the intersection of components, and page 785, left column, lines 1 - 4 discloses a volume box with a specified volume of unit being overlapped with another volume box, as shown in FIG. 3a.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the connection relationship between components on a layout and the use of Deep Q Learning teaching of Iwaki with the overlapped volume boxes in a layout teaching of Cagan. The motivation to do so would have been because Cagan discloses the benefit of an approach of intersection evaluation being efficient with the use of a simulated annealing algorithm that can lead to a powerful and fast approach to solving the general 3-D layout problem (Cagan, page 785, left column lines 8 - 13).

For claim 42: The combination of Iwaki and Cagan discloses claim 42: The learning method according to claim 41, wherein:
the plurality of first layout objects include the first layout object having the fourth section and a fifth section, and the fifth section is to be determined as not interfering when being outside the layout space (Cagan, page 784, right column, lines 38 - 44 discloses interference detection with regards to determining the intersection of components, and page 785, left column, lines 1 - 6 adds a volume box with a specified volume of unit in which the boxes overlap, but the volume of the unit in volume boxes does not overlap, as shown in FIG. 3b.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the connection relationship between components on a layout and the use of Deep Q Learning teaching of Iwaki with the overlapped volume boxes in a layout teaching of Cagan. The motivation to do so would have been because Cagan discloses the benefit of an approach of intersection evaluation being efficient with the use of a simulated annealing algorithm that can lead to a powerful and fast approach to solving the general 3-D layout problem (Cagan, page 785, left column lines 8 - 13).

Allowable Subject Matter
Claims 35 - 40, 43 - 46, 48, 50 - 55 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The prior art of Iwaki et al (WO 2018234945 A1) discloses Q learning to determine movement of components represented as abstracts on a grid and connection relationships between elements on a circuit diagram, and Cagan et al. (“A Simulated Annealing-Based Algorithm using Hierarchical Models for General Three-Dimensional Component Layout”) adds intersection evaluation of volume boxes.
	However, none of the references taken either alone or in combination with the prior art of record discloses:



	Dependent claims 36 - 38, 48, 50 are allowable under 35 U.S.C. 103 for depending from claim 35, an allowable base claim under 35 U.S.C. 103.

	Claim 39, wherein the plurality of first layout objects include a first layout object having a first section to be determined as not interfering when overlapping a first section of another first layout object of the plurality of first layout objects, and a second section to be determined as interfering when overlapping another object.

Dependent claim 40 is allowable under 35 U.S.C. 103 for depending from claim 39, an allowable base claim under 35 U.S.C. 103.

	Claim 43, wherein a first space including the layout space includes a plurality of elements, and each of the plurality of first layout objects includes a plurality of elements, the learning process is performed using first array data representing the first space and second array data representing each of the plurality of first layout objects, the first array data is generated by assigning first data to each of the plurality of elements of the first space, and the second array data is generated by assigning second data to each of the plurality of elements of each of the plurality of first layout objects, and the method further comprises determining whether each of the plurality of first layout objects interferes with another object in the layout space based on merged array data obtained by merging a plurality of sets of second array data representing the plurality of first layout objects on the first array data in accordance with a position of each of the plurality of first layout objects in the layout space corresponding to the plurality of sets of second array data.

Dependent claims 44 - 46 are allowable under 35 U.S.C. 103 for depending from claim 43, an allowable base claim under 35 U.S.C. 103.

Claim 51, An automatic layout design method implementable by an apparatus, the method comprising:
performing a layout design for automatically determining layout positions of a plurality of second layout objects to be placed in a layout space to avoid interference between each of the plurality of second layout objects and another object by virtually moving the plurality of second layout objects in the layout space based on the relationship learned with the learning method according to claim 33, wherein
a first space including the layout space includes a plurality of elements, and each of the plurality of second layout objects includes a plurality of elements,
the layout design is performed using first array data representing the first space and second array data representing each of the plurality of second layout objects, the first array data is generated by assigning first data to each of the plurality of elements of the first space, and the second array data is generated by assigning second data to each of the plurality of elements of each of the plurality of second layout objects, and
the method further comprises determining whether each of the plurality of second layout objects interferes with another object in the layout space based on merged array data obtained by merging a plurality of sets of second array data representing the plurality of second layout objects on the first array data in accordance with a position of each of the plurality of second layout objects in the layout space corresponding to the plurality of sets of second array data.

Dependent claim 52 - 55 are allowable under 35 U.S.C. 103 for depending from claim 51, an allowable base claim under 35 U.S.C. 103.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 47: The prior art of Iwaki et al (WO 2018234945 A1) discloses Q learning to determine movement of components represented as abstracts on a grid and connection relationships between elements on a circuit diagram, as well as discloses layout states of an abstract and movement of a layout state, and Cagan et al. (“A Simulated Annealing-Based Algorithm using Hierarchical Models for General Three-Dimensional Component Layout”) adds intersection evaluation of volume boxes.
	However, none of the references taken either alone or in combination with the prior art of record discloses:
“the learning process is performed using first array data representing the first space and second array data representing each of the plurality of first layout objects, the first array data is generated by assigning first data to each of the plurality of elements of the first space, and the second array data is generated by assigning second data to each of the plurality of elements of each of the plurality of first layout objects, and
the first state data includes merged array data obtained by merging a plurality of sets of second array data representing the plurality of first layout objects on the first array data in accordance with a position of each of the plurality of first layout objects in the layout space corresponding to the plurality of sets of second array data”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
February 26, 2022